NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2007-3083

                                     ROSA EDMONDS,

                                                 Petitioner,

                                            v.

                              DEPARTMENT OF DEFENSE,

                                                 Respondent.

                                       ON MOTION

Before MICHEL, Chief Judge, CLEVENGER, Senior Circuit Judge, and DYK, Circuit
Judge.

PER CURIAM.

                                       ORDER

        The court treats Rosa Edmonds' motion for a continuance as a motion for

reconsideration of the court's April 10, 2007 order dismissing her petition for review for

failure to file a brief.

        Edmonds was represented by counsel in this case. Edmonds now states that

she has requested counsel to withdraw and that she wishes to proceed pro se. No

motion to withdraw has been filed by counsel.

        The certified list in this case was served by the Merit Systems Protection Board

on January 17, 2007. Thus, Edmonds' opening brief was due no later than March 1,

2007.    Fed. Cir. R. 31(a)(1)(B).   Having received no brief, the court dismissed the

petition for review on April 10, 2007.     The court received Edmonds' motion for a

continuance on April 17, 2007.
       “It is well settled that a person is bound by the consequences of his

representative’s conduct, which includes both his acts and omissions.” Rowe v. Merit

Sys. Prot. Bd., 802 F.2d 434, 437 (Fed. Cir. 1986). See also Link v. Wabash Railroad

Company, 370 U.S. 626, 633-635 (1962); Huston v. Ladner, 973 F.2d 1564, 1567 (Fed.

Cir. 1992).   Edmonds voluntarily chose her attorney in this case and is bound by

counsel’s failure to prosecute this petition for review. Julien v. Zeringue, 864 F.2d 1572

(Fed. Cir. 1989) (failure to file a brief can be the basis for dismissal of a case); Fed. Cir.

R. 31(d) (clerk is authorized to dismiss a case for failure to file the opening brief).

       Accordingly,

       IT IS ORDERED THAT:

       The motion is denied.

                                                   FOR THE COURT



      May 2, 2007                                   /s/ Jan Horbaly
         Date                                      Jan Horbaly
                                                   Clerk

cc:    Alfonza Whitaker, Esq.
       Rosa Edmonds
       Jeanne E. Davidson, Esq.

s8




2007-3083                                    -2-